BLD-344                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-1478
                                       ___________

                                 IBN ABDUCHAKEEM,
                                            Appellant

                                             v.

                              WARDEN FAIRTON FCI
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                               (D.N.J. No. 1-16-cv-00330)
                      District Judge: Honorable Robert B. Kugler
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                      July 14, 2016

              Before: FUENTES, KRAUSE and SCIRICA, Circuit Judges


                                  (Filed: July 22, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Ibn Abduchakeem, a federal prisoner proceeding pro se, appeals from an order of


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
the United States District Court for the District of New Jersey dismissing his petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2241. We will summarily affirm. See 3d

Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

                                             I.

       In 2009, Abduchakeem pleaded guilty in federal court in the Eastern District of

Pennsylvania to carjacking, conspiracy to interfere with interstate commerce by robbery,

interference with interstate commerce by robbery, and carrying and using a firearm

during a crime of violence. In 2010, he received concurrent 97-month sentences on the

first three charges, followed by a consecutive 84-month sentence on the firearm charge.

Abduchakeem did not file a direct appeal or seek relief under 28 U.S.C. § 2255.1

       In January 2016, Abduchakeem filed this habeas petition pursuant to § 2241 in the

United States District Court for the District of New Jersey, raising claims that challenged

his federal sentence and seeking to have his 84-month term run concurrently with his 97-

month term. He contended that the District Judge who sentenced him did not properly

consider his chronic mental-health problems. He also asserted that his defense attorney

was ineffective for failing to challenge the government’s claim that he was malingering;

he alleged that the record showed that he was severely schizophrenic. The District Court



1
  In June 2016, Abduchakeem filed a § 2255 motion based on Johnson v. United States,
135 S. Ct. 2551 (2015). (E.D. Pa. Crim. No. 2:07-cr-00469-002, Docket #98.) That
motion, which was filed after Abduchakeem filed his notice of appeal in this matter,
challenges the constitutionality of his firearm conviction and is unrelated to the issues
raised in his § 2241 petition.
                                               2
dismissed the petition for lack of jurisdiction, concluding that Abduchakeem’s claims

could be raised only, if at all, in a § 2255 motion. This appeal followed.

                                            II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and we exercise plenary

review over the District Court’s legal conclusions. See Cradle v. United States ex rel.

Miner, 290 F.3d 536, 538 (3d Cir. 2002) (per curiam).

       We agree with the District Court that Abduchakeem’s § 2241 petition was not

viable. He challenged the validity of his sentence, and “[m]otions pursuant to 28 U.S.C.

§ 2255 are the presumptive means by which federal prisoners can challenge their

convictions or sentences that are allegedly in violation of the Constitution.” Okereke v.

United States, 307 F.3d 117, 120 (3d Cir. 2002). Although a petitioner may challenge a

conviction or sentence pursuant to § 2241 if a § 2255 motion would be “inadequate or

ineffective,” a § 2255 motion is inadequate or ineffective “only where the petitioner

demonstrates that some limitation of scope or procedure would prevent a § 2255

proceeding from affording him a full hearing and adjudication of his wrongful detention

claim.” Cradle, 290 F.3d at 538. This exception applies only in rare circumstances.

       In In re Dorsainvil, 119 F.3d 245, 251-52 (3d Cir. 1997), we recognized that the

exception could apply where an intervening change in the law decriminalized the conduct

for which the petitioner had been convicted, but Abduchakeem cannot avail himself of




                                             3
this exception. Here, the conduct underlying his conviction is still a crime. 2 Nor does

Abduchakeem cite anything else that might be considered an extraordinary circumstance

justifying the use of § 2241. See Cradle, 290 F.3d at 539. Instead, his claims regard

issues about his mental health and counsel’s performance that could have been raised

under § 2255.3 As we have made clear, a petitioner may not use § 2241 to evade the

stringent gatekeeping requirements of § 2255. See Cradle, 290 F.3d at 539.

                                            III.

       Accordingly, we will affirm the District Court’s order.




2
  As noted above, Abduchakeem has recently filed a § 2255 motion challenging the
constitutionality of his firearm conviction. We express no opinion about the merit of this
claim.
3
 In opposing summary action, Abduchakeem relies on Thomas v. Horn, 570 F.3d 105
(3d Cir. 2009), which discussed counsel’s failure to investigate his client’s mental-health
history. But that case does not assist Abduchakeem, who could have raised concerns
about his mental-health history and counsel’s performance in a properly filed § 2255
motion.
                                            4